DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Meng Pua (Reg. No. 63,167) on 6/2/2021.
The application has been amended as follows: 
1.  (Currently Amended) A method for switching a terminal between a fourth generation, 4G, network and a 5th generation, 5G, network, comprising: 
transmitting, by the terminal, a registration request message when moving from the 4G network to the 5G network;
receiving, by the terminal, an access accept message from a management device corresponding to a target network, wherein the access accept message carries an activation indication; 
wherein the activation indication is used for indicating the terminal to reactivate a public data network, PDN, connection of a source network in a target network, and 
wherein the method further comprises 
transmitting, by the terminal, a protocol data unit, PDU, session activation request message, the PDU session activation request message carries a handover indication.

2.  (Canceled)

3.  (Previously Presented) The method of claim 1, wherein the access accept message is a registration accept message received in response to the registration request message.


receiving, by a management device corresponding to the target network, a registration request message when moving from the 4G network to 5G network;
transmitting, by the management device corresponding to a target network, an access accept message, wherein the access accept message carries an activation indication; 
wherein the activation indication is used for indicating a terminal to reactivate a public data network, PDN, connection of a source network in the target network, and 
wherein the method further comprises after the transmitting, by the management device corresponding to a target network, an access accept message:
receiving, by the management device corresponding to a target network, a protocol data unit, PDU, session activation request message comprising a handover indication.

5.  (Canceled) 

6.  (Previously Presented) The method of claim 4, wherein the access accept message is a registration accept message transmitted in response to the registration request message.

7.  (Currently Amended) A network management apparatus for switching a terminal between a fourth generation, 4G, network and a 5th generation, 5G, network, the network management apparatus configured to receive a registration request message when moving from the 4G network to the 5G network, the network management apparatus comprising: 
at least one processor of a transmitter, configured to transmit an access accept message, wherein the access accept message carries an activation indication, 
wherein the activation indication is used for indicating the terminal to reactivate a public data network, PDN, connection of a source network in a target network, 
wherein the network management apparatus is configured, after the transmitting, by the at least one processor of the transmitter protocol data unit, PDU, session activation request message comprising a handover indication.

8.  (Currently Amended) A terminal device for switching the terminal device between a fourth generation, 4G, network and a 5th generation, 5G, network, the terminal device configured to transmit a registration request message when moving from the 4G network to the 5G network, the terminal device comprising: 
at least one processor of a receiver, configured to receive an access accept message, wherein the access accept message carries an activation indication[[;]], 
wherein the activation indication is used for indicating a terminal to reactivate a public data network, PDN, connection of a source network in a target network; and
at least one processor of a transmitter
wherein when the activation indication is used for indicating the terminal device to reactivate the PDN connection of the source network in the target network, the at least one processor of the transmitter at least one processor of the receiver protocol data unit, PDU, session activation request message, wherein the PDU session activation request message carries a handover indication.

9-16.  (Canceled) 

17.  (Currently Amended) A non-transitory computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of claim 1.

18.  (Currently Amended) A non-transitory computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of claim 3.

non-transitory computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of claim 4.

20.  (Currently Amended) A non-transitory computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of claim 6.

21.  (Currently Amended) A non-transitory computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of claim 7.

22.  (Currently Amended) A non-transitory computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of claim 8.

Allowable Subject Matter
3.	Claims 1, 3-4, 6-8 and 17-22 are allowed.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:
	Prior art fail to disclose “…wherein the activation indication is used for indicating the terminal to reactivate a public data network, PDN, connection of a source network in a target network, and wherein the method further comprises after the receiving, by the terminal, an access accept message: transmitting, by the terminal, a protocol data unit, PDU, session activation request message, the PDU session activation request message carries a handover indication.” as required in independent claims 1, 4 and 7-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        June 2, 2021